                          Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 1 of 25



                     1   Robert D. Becker (CA Bar No. 160648)
                         Rbecker@manatt.com
                     2   MANATT, PHELPS & PHILLIPS, LLP
                         350 Cambridge Ave., Suite 300
                     3   Palo Alto, CA 94306
                         Telephone: (650) 812-1300
                     4   Facsimile: (650) 213-0260
                     5   Attorneys for Plaintiff,
                         CAPELLA PHOTONICS, INC.
                     6
                     7
                                                  UNITED STATES DISTRICT COURT
                     8
                                                NORTHERN DISTRICT OF CALIFORNIA
                     9
                                                       SAN FRANCISCO DIVISION
                10
                11       CAPELLA PHOTONICS, INC.,                No. 3:14-CV-03348-EMC
                                       Plaintiff,
                12             v.                                PLAINTIFF’S REQUEST TO MAINTAIN
                13                                               CURRENT STAY ON ACTION OR, IN
                         CISCO SYSTEMS, INC.,                    THE ALTERNATIVE, FOR LEAVE TO
                14                     Defendant.                AMEND INFRINGEMENT
                                                                 CONTENTIONS, AND NOTICE OF
                15                                               INFRINGEMENT OF ADDITIONAL
                                                                 DEPENDENT CLAIMS
                16
                                                                 Hearing Date:   March 7, 2019
                17                                               Time:           1:30 p.m.
                                                                 Courtroom:      5
                18                                               Judge:          Hon. Edward M. Chen
                19       CAPELLA PHOTONICS, INC.,                No. 3:14-CV-03349-EMC
                                      Plaintiff,                 (related case)
                20
                                v.
                21
                22       FUJITSU NETWORK

                23       COMMUNICATIONS, INC.,

                24                        Defendant.
                25
                26
                27
                28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
   SAN FRANCISCO
                         REQUEST TO MAINTAIN CURRENT STAY                            NO. 3:14-CV-03348-EMC
                          Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 2 of 25



                     1   CAPELLA PHOTONICS, INC.,             No. 3:14-CV-03350-EMC
                     2                Plaintiff,              (related case)
                     3        v.
                     4
                         TELLABS OPERATIONS, INC. AND
                     5
                         CORIANT (USA) INC.,
                     6
                                        Defendant.
                     7
                         CAPELLA PHOTONICS, INC.,             No. 3:14-CV-03351-EMC
                     8
                                      Plaintiff,              (related case)
                     9
                               v.
                10
                11       CIENA CORPORATION,

                12                      Defendant.
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
M ANATT , P HELPS &
  P HILLIPS , LLP
                                                               2
  ATTORNEYS AT LAW
   SAN FRANCISCO
                         REQUEST TO MAINTAIN CURRENT STAY                       NO. 3:14-CV-03348-EMC
                          Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 3 of 25



                     1                                                 TABLE OF CONTENTS
                     2                                                                                                                                    Page
                     3   I.     INTRODUCTION .............................................................................................................. 1
                         II.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY ..................................... 4
                     4
                                A.   Capella Files this Action and, After a Transfer, Defendants Obtain an Early
                     5               Stay of this Action Prior to Claim Construction or Any Significant Activity ........ 4
                                B.   In Response to the Defendants’ IPR Petitions, the PTO Finds All Claims
                     6               Identified in Capella’s Preliminary Infringement Contentions Unpatentable
                                     and Capella Files Co-pending Reissue Applications to Cure any Defects ............. 7
                     7
                         III.   DISCUSSION ................................................................................................................... 10
                     8          A.   Judicial Efficiency Warrants Keeping the Current Stay in Place ......................... 10
                     9               1.      The Stage and History of this Litigation Favors Keeping the Stay in
                                             Effect ......................................................................................................... 12
                10                   2.      Keeping the Stay in Effect Should Simplify the Issues ............................ 12
                11                   3.      A Stay Would Not Unduly Prejudice or Present a Clear Tactical
                                             Disadvantage to the Defendants ................................................................ 12
                12              B.   If the Court Is Inclined to Lift the Stay, Capella Should Be Granted Leave
                                     to Amend Its Infringement Contentions ................................................................ 12
                13
                                C.   There Are No Grounds to Dismiss Capella’s Claims or to Enter Judgment ......... 16
                14              D.   Notice of Infringement of Additional Dependent Claims ..................................... 19
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
M ANATT , P HELPS &                                                                       i
  P HILLIPS , LLP
  ATTORNEYS AT LAW       REQUEST TO MAINTAIN CURRENT STAY                                                                    NO. 3:14-CV-03348-EMC
   SAN FRANCISCO
                          Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 4 of 25



                     1                                                   TABLE OF AUTHORITIES
                     2                                                                                                                                          Page
                     3                                                                     CASES
                     4   Advanced Micro Devices, Inc. v. LG Elecs., Inc.,
                            2017 WL 732896 (N.D. Cal. Feb. 24, 2017) ..........................................................13, 14, 15, 16
                     5   Apple Inc. v. Samsung Elecs. Co.,
                     6      2012 WL 5632618 (N.D. Cal. Nov. 15, 2012)....................................................................13, 14
                         Apple, Inc. v. Samsung Electronics Co., Ltd.
                     7      Case No. 12-CV-0630-LHK (PSG) (N.D. Cal., June 26, 2013) ...............................................13
                     8   ASCII Corp. v. STD Entertainment USA, Inc.,
                            844 F. Supp. 1378, 30 U.S.P.Q.2d 1709 (N.D. Cal. 1994) .......................................................11
                     9
                         Cap Co. Ltd. v. McAfee, Inc.,
                10          Case No. 14-cv-05068-JD (N.D. Cal. August 10, 2015) ..........................................................13
                11       Catlin v. United States
                            (1945) 324 U.S. 229, 65 S.Ct. 631 ............................................................................................18
                12       Christianson v. Colt Industries Operating Corp.,
                13          486 U.S. 800 (1988) ..................................................................................................................17
                         Collaborative Agreements, LLC v. Adobe Sys. Inc.,
                14          2016 WL 1461487 (N.D. Cal. Apr. 14, 2016) ..........................................................................13
                15       Corel Software, LLC v. Microsoft Corporation,
                            2018 WL 5792323 (D. Utah 2018) ...............................................................................15, 16, 18
                16
                         Ethicon, Inc. v. Quigg,
                17          849 F.2d 1422 (Fed. Cir. 1988) .................................................................................................10
                18       Evolutionary Intelligence LLC v. Yelp Inc.,
                            No. C-13-03587 DMR, 2013 WL 6672451 (N.D. Cal. Dec. 18, 2013) ....................................10
                19       Gelboim v. Bank of America Corp.
                20          (2015) US, 135 S.Ct. 897 ..........................................................................................................18
                         Gould v. Control Laser Corp.,
                21          705 F.2d 1340 (Fed.Cir.1983) ...................................................................................................11
                22       HSBC Bank USA, N.A. v. Townsend,
                           793 F3d 771 (7th Cir. 2015)................................................................................................18, 19
                23
                         In re Cuozzo Speed Techs.,
                24           793 F.3d 1268 .............................................................................................................................3
                25       In re Cygnus Telecomms. Tech., LLC, Patent Litig.,
                             385 F.Supp.2d 1022 (N.D.Cal. 2005) .......................................................................................11
                26       Karl Storz Endoscopy-Am., Inc. v. Stryker Corp. (“Karl Storz II”),
                27          2016 WL 2855260 (N.D. Cal. May 13, 2016) ..........................................................................13

                28
M ANATT , P HELPS &                                                                             i
  P HILLIPS , LLP
  ATTORNEYS AT LAW       REQUEST TO MAINTAIN CURRENT STAY                                                                          NO. 3:14-CV-03348-EMC
   SAN FRANCISCO
                           Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 5 of 25



                     1                                                        TABLE OF CONTENTS
                                                                                  (continued)
                     2                                                                                                                                                Page
                     3   Medichem, S.A. v. Rolabo, S.L.,
                           353 F.3d 928 (Fed. Cir. 2003) ...................................................................................................11
                     4
                         O2 Micro Int'l Ltd. v. Monolithic Power Sys., Inc.,
                     5      467 F.3d 1355 (Fed. Cir. 2006) .................................................................................................14
                     6   Pi-Net Int'l, Inc. v. Focus Bus. Bank,
                            C-12-4958-PSG, 2013 WL 4475940 (N.D. Cal. Aug. 16, 2013)..............................................10
                     7   Preiser v. Newkirk,
                     8      422 U.S. 395 (1975) ..................................................................................................................17
                         Radware, Ltd. v. A10 Networks, Inc.,
                     9      2014 WL 3725255 (N.D. Cal. July 28, 2014) (quoting Karl Storz Endoscopy–
                10          Am., Inc. v. Stryker Corp. (“Karl Storz I”), 2011 WL 5574807 (N.D. Cal. Nov.
                            16, 2011))) .................................................................................................................................13
                11       Riley v. Kennedy
                12           (2008) 553 US 406, 128 S.Ct. 1970 ..........................................................................................18
                         Slot Speaker Techs., Inc. v. Apple, Inc.,
                13           2017 WL 1278744 (N.D. Cal. Apr. 6, 2017) ............................................................................14
                14       Sunpower Corp. Sys. v. Sunlink Corp.,
                            2009 WL 1657987 (N.D. Cal. June 12, 2009) ..........................................................................13
                15
                         Target Training Intl., Ltd. v. Extended Disc N.A., Inc.,
                16          645 Fed.Appx 1018 (April 22, 2016) ........................................................................................17

                17                                                                        STATUTES
                         28 U.S.C. 1138(a) ...........................................................................................................................17
                18
                         35 U.S.C. § 251 .............................................................................................................................1, 7
                19       35 U.S.C. § 252 .................................................................................................................................1
                20       28 USC § 1291 ................................................................................................................................18
                21                                                             OTHER AUTHORITIES
                         37 C.F.R, pt. 42 .................................................................................................................................9
                22
                         83 Fed.Reg. 197 ................................................................................................................................9
                23
                                                                                             RULES
                24       L.R. 3-6 ...........................................................................................................................3, 12, 13, 14
                25       Rule 36 ............................................................................................................................................17
                26
                27
                28
M ANATT , P HELPS &                                                                               ii
  P HILLIPS , LLP
  ATTORNEYS AT LAW       REQUEST TO MAINTAIN CURRENT STAY                                                                              NO. 3:14-CV-03348-EMC
   SAN FRANCISCO
                           Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 6 of 25



                     1   I.      INTRODUCTION
                     2           Pursuant to the Court’s instruction at the January 17, 2019 Case Management

                     3   Conference held in this matter (and the Minute Entry that followed (Dkt. # 200)), Plaintiff,

                     4   Capella Photonics, Inc. (“Capella”), hereby requests that the Court maintain the stay currently

                     5   in effect in these consolidated cases pending resolution by the Patent and Trademark Office

                     6   (“PTO”) of reissue applications for the Patents-in-Suit filed by Capella during the stay.

                     7           This patent infringement action has been stayed since March 6, 2015. On that date, the

                     8   Court ruled that the action was in its “early stages” and ordered the case stayed “pending final

                     9   exhaustion of the relevant review proceedings” by the PTO. (Dkt. # 172 at p. 6). Capella

                10       asserts that the “relevant review proceedings” include two applications Capella filed with the

                11       PTO during parallel IPR proceedings to have the Patents-in-Suit reissued (the “Reissue

                12       Applications”). Capella filed the Reissue Applications during the current stay while the

                13       PTAB’s Final Written Decisions from the IPRs were up on appeal. In those decisions, the

                14       PTAB ruled that some but not all of the claims of the Patents-in-Suit were not patentable.

                15       Those decisions are now final, but the Reissue Applications remain pending, are awaiting

                16       examination by the PTO and other claims in the Patents-in-Suit remain valid.

                17               Capella filed its Reissue Applications pursuant to the reissue statutes which provide, in

                18       pertinent part:

                19               “whenever any patent is … deemed wholly or partly inoperative or invalid … by
                                 reason of a defective specification or drawing, or by reason of the patentee
                20               claiming more or less than he had a right to claim in the patent, the Director shall,
                                 on the surrender of such patent and the payment of the fee required by law, reissue
                21               the patent for the invention disclosed in the original patent.”
                                 35 U.S.C. §251 (Reissue of Defective Patents) (emphasis added).
                22
                                 “insofar as the claims of the original and reissued patents are substantially
                23               identical, such surrender shall not affect any action then pending nor abate any
                                 cause of action then existing, and the reissued patent, to the extent that its claims
                24               are substantially identical with the original patent, shall constitute a continuation
                                 thereof and have effect continuously from the date of the original patent.” 35
                25               U.S.C. §252 (Effect of Reissue) (emphasis added).
                26               Capella’s Reissue Applications are part of the ongoing “relevant review proceedings”

                27       that began with the IPRs requested by the Defendants. Capella filed the Applications to

                28        correct the issues that resulted in the cancellation of the set of claims set forth in Capella’s
M ANATT , P HELPS &                                                          1
  P HILLIPS , LLP
  ATTORNEYS AT LAW       REQUEST TO MAINTAIN CURRENT STAY                                         NO. 3:14-CV-03348-EMC
   SAN FRANCISCO
                             Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 7 of 25



                     1   Preliminary Infringement Contentions.1 Upon reissue Capella will surrender the original
                     2   Reissue Patents-in-Suit. Claims in these newly reissued patents that are substantially identical
                     3   with the original claims will constitute a continuation of the original Reissue Patents-in-Suit
                     4   and have effect continuously from their original date of issuance. Capella’s surrender of the
                     5   original Patents-in-Suit “shall not affect any action then pending nor abate any cause of action
                     6   then existing.” At this point in time, given that the PTO has not yet reviewed the Reissue
                     7   Applications, it is not known what the final claims will look like.
                     8            The ongoing reissue proceedings alone justify continuation of the stay. A continuance
                     9   of the stay serves judicial efficiency as it will provide the parties and the Court with the
                10       benefit of the PTO’s determination on Capella’s reissue applications and the final language of
                11       the claims of the Patents-in-Suit.
                12                There is no prejudice to Defendants Cisco Systems, Inc. (“Cisco”), Ciena Corporation
                13       (“Ciena”), Fujitsu Network Communications, Inc. (“FNC”), Coriant Operations, Inc.
                14       (formerly Tellabs Operations, Inc.), and Coriant (USA) Inc. (Coriant entities collectively
                15       “Coriant”) (collectively “Defendants”) posed by keeping in effect the stay that the Defendants
                16       requested and obtained. The Defendants elected to initiate review by the PTO when they filed
                17       their IPR petitions and the Reissue Applications filed by Capella are part of that same review.
                18       (See concurrently filed Declaration of Robert Becker in Support of this Motion (“Becker
                19       Decl.”) at ¶ 10 and Exs. F and G.) All of the factors that the Defendants cited in support of the
                20       stay “pending final exhaustion of the relevant review proceedings” apply equally today in light
                21       of Capella’s ongoing Reissue Applications.
                22                If the Court intends to lift the stay for any purpose, including to entertain any request
                23       to dismiss, Capella hereby seeks leave to amend its Preliminary Infringement Contentions as
                24       follows:
                25                1) To include additional dependent claims from the issued Patents-in-Suit that were not
                26       challenged by the Defendants in the IPRs and remain valid (hereafter “Additional Dependent
                27       1
                           In the IPRs, the Defendants challenged the claims set forth in the Preliminary Infringement Contentions that
                         Capella filed at the outset of the case, but no other claims. The other claims in the Patents-in-Suit were not cancelled
                28       and remain valid.
M ANATT , P HELPS &                                                                  2
  P HILLIPS , LLP
  ATTORNEYS AT LAW       REQUEST TO MAINTAIN CURRENT STAY                                                       NO. 3:14-CV-03348-EMC
   SAN FRANCISCO
                             Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 8 of 25



                     1   Claims”). The infringement contentions for these Additional Dependent Claims are merely an
                     2   extension of the Preliminary Infringement Contentions that Capella previously asserted for the
                     3   claims on which they depend (Becker Decl. Ex. K); and
                     4            2) To update the Preliminary Infringement Contentions for the previously asserted
                     5   claims to conform them to Capella’s Reissue Applications and the new reissue patents to be
                     6   issued by the PTO at the conclusion of the reissue proceedings.
                     7            There is good cause for such amendments because the PTAB, in finding the claims in
                     8   the IPR proceedings obvious in view of the prior art, adopted a broad claim construction for
                     9   the Patents-in-Suit that was radically different from anything that had been contemplated or
                10       proposed by Capella. And the PTAB adopted the claim construction using the so-called
                11       “Broadest Reasonable Interpretation” (BRI) standard. That standard is broader than what is
                12       used by district courts and results in invalidation of many claims that would otherwise be held
                13       valid in district court.2 Under this Court’s Patent Local Rules, the adoption of such a different
                14       claim construction is a primary ground justifying amendment of infringement contentions. See
                15       Patent L.R. 3-6. Capella’s proposed amendments are further warranted because the new
                16       contentions are mere extensions of the assertions Capella made in its Preliminary Infringement
                17       Contentions filed at the outset of the case. Moreover, this action remains in its early stages
                18       and there is no legitimate prejudice to Defendants posed by the amendments.
                19                Capella opposes any counter-motion of the Defendants, including to lift the stay to
                20       dismiss Capella’s claims or to enter judgment in this matter. There are numerous claims in the
                21       Patents-in-Suit that remain valid and that Capella is entitled to assert against the Defendants.
                22       2
                           Issued patents receive dramatically different levels of deference in district court and PTAB proceedings. In district
                         court, patents enjoy a statutory presumption of validity and challengers must prove each patent claim invalid by clear
                23       and convincing evidence—the highest burden of proof in U.S. civil litigation. But no such presumption of validity
                         applies in PTAB proceedings. Petitioners need only establish unpatentability by a preponderance of the evidence—
                24       i.e., that the claims are more likely than not unpatentable. This is a significantly reduced burden of proof compared to
                         litigation.
                25
                         Claim construction standards also differ. District courts interpret patent claims based on the principles articulated in
                26       Phillips v. AWH Corp. (Fed. Cir. 2005). The PTAB, on the other hand, historically applied the PTO’s “broadest
                         reasonable interpretation (or construction)” to claims in unexpired patents. In re Cuozzo Speed Techs., 793 F.3d
                27       1268, 1278 (Fed. Cir. 2015(Fed. Cir. 2015). In many cases those standards may yield the same construction if, for
                         example, the specification expressly defines a claim term. But in others the PTAB’s construction may be somewhat
                28       broader, which may sweep in more prior art anticipating or rendering obvious the challenged claims.
M ANATT , P HELPS &                                                                  3
  P HILLIPS , LLP
  ATTORNEYS AT LAW       REQUEST TO MAINTAIN CURRENT STAY                                                       NO. 3:14-CV-03348-EMC
   SAN FRANCISCO
                          Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 9 of 25



                     1   Defendants have no legitimate basis to require Capella to assert those claims in a new action
                     2   when this one remains in its early stages as a result of the stay Defendants requested.
                     3   Moreover, one of the Defendants has pending and unresolved counterclaims in these actions
                     4   seeking to invalidate the Patents-in-Suit, which counterclaims preclude the entry of judgment.
                     5             Finally, Capella provides notice that the Defendants infringe Additional Dependent
                     6   Claims, including claim 13 of the ‘368 patent-in-suit and 12 of the ‘678 patent-in-suit.
                     7   Becker Decl. Ex. C.
                     8   II.       FACTUAL BACKGROUND AND PROCEDURAL HISTORY
                     9             A.     Capella Files this Action and, After a Transfer, Defendants Obtain an
                                          Early Stay of this Action Prior to Claim Construction or Any
                10                        Significant Activity.
                11                 Capella is a pioneer of optical switching technology used in optical transmission
                12       networks by the telephone, Internet and cable television industries. In such networks, signal
                13       switching is accomplished in the optical domain by a Reconfigurable Optical Add-Drop
                14       Module or “ROADM”. ROADMs are significant because, among other things, they are
                15       significantly faster, less expensive and easier to use than other switching technologies.
                16                 Through many years of research and development, Capella has been granted an
                17       extensive of portfolio of patents on optical switching devices, including U.S. Patent RE42,368
                18       (the “’368 Patent”) entitled “Reconfigurable Optical Add-drop Mulitplexers with Servo
                19       Control and Dynamic Spectral Power Management Capabilities” (Becker Decl. Ex. A) and
                20       U.S. Patent RE42,678 (the “’678 Patent”) entitled “Reconfigurable Optical Add-drop
                21       Mulitplexers with Servo Control and Dynamic Spectral Power Management Capabilities”
                22       (Becker Decl. Ex. B) (collectively the “Patents-in-Suit”). (See Amended Complaint at Dkt. #
                23       30.) The Patents-in-Suit cover ROADM products that incorporate a wavelength selective
                24       switch.
                25                 Capella filed this patent infringement action in February 2014 in the Southern District
                26       of Florida. (See Dkt. #1.) Capella alleges that Defendants infringe the Patents-in-Suit by
                27       making, selling and using ROADM products that incorporate a wavelength selective switch
                28        covered by the patents. (See e.g., Amended Complaint at Dkt. # 30.) Almost immediately
M ANATT , P HELPS &                                                    4
  P HILLIPS , LLP
  ATTORNEYS AT LAW       REQUEST TO MAINTAIN CURRENT STAY                                   NO. 3:14-CV-03348-EMC
   SAN FRANCISCO
                          Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 10 of 25



                     1   thereafter, Capella filed Preliminary Infringement Contentions in April 2014 as ordered by the
                     2   Florida Court.   (See Scheduling Order at Dkt. #16 and Capella’s Notice of Filing of
                     3   Infringement Contentions at Dkt. # 25.)
                     4          In its Preliminary Infringement Contentions, Capella asserted that Cisco infringed
                     5   claims 1-6, 9-12 and 15-22 of the ‘368 Patent and claims 1-4, 9, 10, 13, 17, 19-23, 27, 29, 44-
                     6   46, 53 and 61-65 of the ‘678 Patent. Capella asserted similar Preliminary Infringement
                     7   Contentions against the other Defendants. Becker Decl. Ex. C.
                     8          In response to Capella’s Complaint against it, one of the Defendants, Ciena, asserted
                     9   counterclaims seeking a declaratory judgment of non-infringement and invalidity of the
                10       Patents-in-Suit. (See Ciena’s Answer and Counterclaim at Dkt. 155). Ciena’s counterclaims
                11       for invalidity were not limited to the claims asserted by Capella in its Preliminary
                12       Infringement Contentions and that counterclaim remains pending.
                13              The Florida District Court subsequently consolidated the cases and Defendants
                14       obtained a transfer of the action to this Court in July 2014. (See Consolidation Order at Dkt.
                15       #76 and Transfer Order at Dkt. # 77.)
                16              On July 15, 2014, Cisco filed a petition at the PTO for inter partes review (“IPR”)
                17       (IPR2014-01166) of the ‘368 Patent. Cisco filed an IPR petition (IPR2014-01276) for the
                18       ‘678 Patent less than a month later.       In the two IPR petitions, Cisco challenged the
                19       patentability of the claims asserted by Capella in the Preliminary Infringement Contentions,
                20       but no others. After the other Defendants filed similar IPR petitions, the PTO joined Ciena,
                21       FNC, and Coriant in these two IPR proceedings (the “IPR Proceedings”). Like Cisco, the
                22       other Defendants did not challenge all of the claims of the Patents-in-Suit in their IPR
                23       Petitions.
                24              The parties filed their initial Case Management Conference (“CMC”) Statement with
                25       this Court in September 2014. (See Dkt. # 107) Defendants contended in the CMC Statement
                26       that the case was not appropriate for an expedited scheduled, should be stayed based on its
                27       pending IPR petitions and opposed setting any firm trial date. (See CMC Statement at Dkt. #
                28        107 at pp. 12 and Appendix A proposing that trial date be set after the Markman hearing.)
M ANATT , P HELPS &                                                    5
  P HILLIPS , LLP
  ATTORNEYS AT LAW       REQUEST TO MAINTAIN CURRENT STAY                                     NO. 3:14-CV-03348-EMC
   SAN FRANCISCO
                          Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 11 of 25



                     1   After the September 18, 2014 CMC, the Court set a Markman hearing for March 30, 20153
                     2   and declined to set any trial date. (See Order Regarding Joint Discovery Plan at Dkt. # 122.)
                     3   No deadline was ever set by the Court for Capella’s final infringement contentions or to
                     4   amend Capella’s Preliminary Infringement Contentions. (Id.)
                     5           Shortly after the September 2014 CMC, Cisco filed the first motion to stay this action
                     6   pending the IPR proceedings. (See Dkt. #113.) The Court denied that motion. (See Order at
                     7   Dkt. # 131). After the PTO instituted review of the Patents-in-Suit, the Court granted Cisco’s
                     8   renewed stay motion by Order dated March 6, 2015. (See Dkt. # 172.) In its stay motion,
                     9   Cisco conceded that “no significant activity has taken place” in the action. (See Dkt. # 161 at
                10       p. 2:6-9.) The Court agreed and stayed the consolidated actions “in their entirety pending final
                11       exhaustion of the relevant review proceedings, including any appeals.” (Dkt. # 172 at p. 6). In
                12       its stay Order, the Court found as follows:
                13               [T]he early stage of this litigation weighs in favor of a stay. This Court had
                14               specifically limited the scope of discovery and moderately delayed substantive
                15               hearings (e.g., claim construction) pending the PTO’s determination whether to
                16               institute IPR of the asserted patents. See Docket No. 131. Consequently, very
                17               little substantive work has been done in this case, and there are no immediately
                18               pressing deadlines or trial dates. Put simply, “[c]onsidering the substantial amount
                19               of work that lies ahead of both parties,” the Court finds that this case is still in its
                20               early stages ….”
                21       (See Dkt. # 172 at p. 3:3-9.)
                22               As a result of the stay, this case remains stayed in its early stages. No substantive
                23       activity has taken place in the approximately four years since Defendants sought and obtained
                24       the stay, and the “relevant review proceedings,” i.e., the reissue proceedings, in the PTO are
                25       ongoing. Defendants have never sought to lift the stay or contended that the stay was lifted by
                26       its terms.
                27
                         3
                          The Court subsequently moved the Markman hearing back to April 13, 2015. (See January 13, 2015 minute entry
                28       (Dkt. #152).)
M ANATT , P HELPS &                                                            6
  P HILLIPS , LLP
  ATTORNEYS AT LAW       REQUEST TO MAINTAIN CURRENT STAY                                              NO. 3:14-CV-03348-EMC
   SAN FRANCISCO
                          Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 12 of 25



                     1          B.      In Response to the Defendants’ IPR Petitions, the PTO Finds All
                                        Claims Identified in Capella’s Preliminary Infringement Contentions
                     2                  Unpatentable and Capella Files Co-pending Reissue Applications to
                                        Cure any Defects.
                     3
                     4          Between January 2016 and October 2016, the PTO issued Final Written Decisions on

                     5   the Defendants’ IPRs. In those Final Decisions, the PTO found unpatentable each claim

                     6   identified by Capella in its Preliminary Infringement Contentions. After Capella appealed, the

                     7   Federal Circuit affirmed the PTO’s Final Written Decisions in February 2018.            Capella

                     8   exhausted its appeals in November 2018, when the U.S. Supreme Court denied its Petition for

                     9   Writ of Certiorari. Prior to the PTO’s actions, the ‘368 Patent included claims 1-22 and the

                10       ‘678 Patent included claims 1-67. On December 10, 2018, the PTO cancelled claims 1-6, 9-13

                11       and 15-22 of the ‘368 Patent and claims 1-4, 9, 10, 13, 17, 19-23, 27, 29, 44-46, 53 and 61-65

                12       of the ‘678 Patent. (Becker Decl., ¶11 and Exs. H and I.)

                13              On June 29, 2018, before the PTO cancelled the challenged claims, Capella filed with

                14       the PTO applications pursuant to 35 U.S.C. § 251 to reissue both the ‘368 Patent and the ‘678

                15       Patent (the “Reissue Applications”). Section 251 provides for the reissue of any patent that is,

                16       “through error, deemed wholly or partly inoperative or invalid.” The Reissue Applications

                17       include proposed preliminary amendments to original claims and adds new claims. (Becker

                18       Decl. at ¶ 10 and Exs. F and G.) The Reissue Applications have advanced to the examination

                19       stage and the PTO’s initial response to the preliminary amendments is expected in the first

                20       quarter of 2019.

                21              Claim 1 of the ‘368 patent, as originally issued, is set forth here with the proposed

                22       preliminary reissue amendments underlined. (Becker Decl., Ex. F, p. 3.)

                23              1. An optical add-drop apparatus comprising fiber collimators serving as an input
                                port, one or more other ports, and an output non, the apparatus comprising;
                24              the fiber collimator [[an]] input port for an input multi-wavelength optical signal
                                having first spectral channels;
                25
                                the fiber collimator one or more other ports for second spectral channels;
                26
                                the fiber collimator [[an]] output port for an output multi-wavelength optical
                27              signal;
                28
M ANATT , P HELPS &                                                        7
  P HILLIPS , LLP
  ATTORNEYS AT LAW       REQUEST TO MAINTAIN CURRENT STAY                                        NO. 3:14-CV-03348-EMC
   SAN FRANCISCO
                          Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 13 of 25



                     1              a wavelength-selective device for spatially separating said spectral channels;
                                    [and]
                     2
                                    a spatial array of beam-deflecting elements positioned such that each element
                     3              receives a corresponding one of said spectral channels, each of said elements
                                    being individually and continuously controllable in two dimensions to reflect its
                     4              corresponding spectral channel to a selected one of said fiber collimator ports and
                                    to control the power of the spectral channel reflected to said fiber collimator
                     5              selected port.
                     6              Dependent claim 13 as originally issued is also set forth here. This claim was not

                     7   asserted in Plaintiff’s Preliminary Infringement Contentions and was not cancelled in the IPR

                     8   proceedings. Claim 13 itself has not been edited. Nevertheless, Claim 13 depends from

                     9   Claim 1 and an amendment Claim 1 has been proposed as indicated above.

                10                  13. The optical add-drop apparatus of claim 1, wherein said beam-deflecting
                                    elements comprise micromachined mirrors.
                11
                                    Similar amendments have been proposed for the other cancelled claims. Claim 1 of
                12
                         the ‘678 patent, as originally issued, is set forth here with the proposed preliminary
                13
                         amendments underlined.4 (Becker Decl. Ex. G, p. 3.)
                14
                                    1. A wavelength-separating-routing apparatus, comprising:
                15
                                    a) multiple fiber collimators, providing and serving as an input port for a multi-
                16                  wavelength optical signal and a plurality of output ports;
                17                  b) a wavelength-separator, for separating said multi-wavelength optical signal
                                    from said fiber collimator input port into multiple spectral channels;
                18
                                    c) a beam-focuser, for focusing said spectral channels into corresponding spectral
                19                  spots; and
                20                  d) a spatial array of channel micromirrors positioned such that each channel
                                    micromirror receives one of said spectral channels, said channel micromirrors
                21                  being pivotal about two axes and being individually and continuously controllable
                                    to reflect [said] corresponding received spectral channels into any selected ones
                22                  of said fiber collimator output ports and to control the power of said received
                                    spectral channels coupled into said fiber collimator output ports.
                23
                24                  Dependent claim 12 as originally issued is also set forth here. This claim was not

                25       asserted in Plaintiff’s Preliminary Infringement Contentions and was not cancelled in the IPR

                26       proceedings. Claim 12 itself has not been edited. Nevertheless, Claim 12 depends from

                27       Claim 1 and an amendment for Claim 1 has been proposed as indicated above.

                28       4
                             Similar amendments were made to the other claims that were cancelled.
M ANATT , P HELPS &                                                                 8
  P HILLIPS , LLP
  ATTORNEYS AT LAW       REQUEST TO MAINTAIN CURRENT STAY                                            NO. 3:14-CV-03348-EMC
   SAN FRANCISCO
                          Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 14 of 25



                     1
                                  12. The wavelength-separating-routing apparatus of claim 1 wherein each channel
                     2            micromirror is a silicon micromachined mirror.
                     3            As can be seen, the ‘368 and ‘678 claims have been amended to merely clarify that the

                     4   claimed fiber collimators serve as ports. During the IPR proceedings, under the broader BRI

                     5   claim construction standard employed by the PTAB at that time, the PTAB found that the

                     6   claims were not so limited and found them unpatentable in view of the prior art. 368 FWD at

                     7   12-15 and 22-23 (Becker Decl. Ex. D); 678 FWD 13-17 and 26-28 (Becker Decl. Ex. E.)5 re

                     8   Capella did not anticipate and could not reasonably have anticipated this broad claim

                     9   construction at the time it filed its Preliminary Infringement Contentions and no party included

                10       these claim constructions in their Markman papers.6 Capella asserts that this issue would not

                11       have surfaced in these district court proceedings as the district court is not able to use the BRI

                12       standard then employed by the PTAB.7 (Becker Decl. ¶ 9.)

                13                Capella asserts Additional Dependent Claims, including at least original claim 13 of

                14       the ‘368 patent and original claim 12 of the ‘678 patent, are infringed by the Defendants as set

                15       forth in Plaintiff’s Preliminary Infringement Contentions. More specifically, Claim 13 of the

                16       ‘368 patent depends from Claim 1 and that Claim 1 was asserted and set forth in the Plaintiff’s

                17       Preliminary Infringement Contentions. Claim 13 further specifies that the beam-deflecting

                18       elements comprise micromachined mirrors, but the mirror limitation was already present in

                19       original claim 1 of the ‘678 patent and is charted there. Claim 12 of the ‘678 patent depends

                20       from Claim 1 and that Claim 1 was asserted and set forth in Plaintiff’s Preliminary

                21       5
                           Capella carefully drafted its original patent applications to both expressly disavow circulators and to explicitly
                         provide a glossary meaning that fiber collimators served as ports. And in the 678 patent, Capella made this even more
                22       explicit by stating this meaning of ports directly in the independent claims. Capella believed this intrinsic evidence,
                         even under a BRI standard, would require fiber collimators to serve as the claimed ports, which would distinguish
                23       them from known prior art. Capella could not have known that the Board would ignore this disavowal and explicit
                         glossary meaning when determining that the prior art teaching circulators read on fiber collimators serving as ports.
                24       (Becker Decl. ¶ 9.)
                         6
                           In their Joint Claim Construction and Prehearing Statement (Dkt. # 151) the parties jointly identified “Channel
                25       micromirror” for construction. Capella asserted that no term other than “channel micromirror” requires construction
                         and that all other terms should be awarded their plain and ordinary meaning. The Defendants identified the following
                26       additional terms for construction: “Continuously”; “Controllable in two dimensions/Controlling . . . in two
                         dimensions”; “Corresponding”; “Beam-deflecting element(s)”; “Elements being individually… controllable”;
                27       “Maintaining a predetermined coupling”; and “Servo-control assembly”.
                         7
                           Since the IPR decisions, the PTO has decided to abandon the BRI standard for IPRs and now uses the same
                28       standard as district courts. (Becker Decl. Ex. J, 83 Fed.Reg. 197 (Oct. 11, 2018 (to be codified as 37 C.F.R, Part 42.)
M ANATT , P HELPS &                                                                 9
  P HILLIPS , LLP
  ATTORNEYS AT LAW       REQUEST TO MAINTAIN CURRENT STAY                                                      NO. 3:14-CV-03348-EMC
   SAN FRANCISCO
                          Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 15 of 25



                     1   Infringement Contentions.      Claim 12 further specifies that the micromirrors are silicon
                     2   micromachined mirrors. Capella contends that beam deflecting elements/micromirrors in the
                     3   WSSs of the accused ROADM devices are silicon micromachined mirrors.
                     4   III.   DISCUSSION
                     5          A.      Judicial Efficiency Warrants Keeping the Current Stay in Place.
                     6          In Pi-Net Int'l, Inc. v. Focus Bus. Bank, C-12-4958-PSG, 2013 WL 4475940, at *1
                     7   (N.D. Cal. Aug. 16, 2013), Judge Grewal summarized the unique circumstances of patent
                     8   litigation that have created the question at bar:
                     9                   Patent disputes are unique in some ways, not so unique in others. One
                                unique, and frankly, often puzzling aspect of patent cases is that they can proceed
                10              in any number of different venues, often at the same time. Even ignoring the
                                possibility of multiple cases against multiple defendants proceeding in multiple
                11              districts, a lone case in a single district case can proceed in parallel with a case
                                before the International Trade Commission even as the Patent and Trademark
                12              Office reconsiders the scope and validity of the patent at issue. The result is that
                                multiple arms (and resources) of the United States government can be called upon,
                13              in parallel, and asked to apply multiple standards, even in a dispute involving the
                                same plaintiff, the same defendant, the same patent, and the same accused product.
                14              The court is hard-pressed to identify even a single circumstance outside the patent
                                world where such redundancies are not only permitted, but invited.
                15
                                        To mitigate the burden of these redundancies, a burden born not only by
                16              the taxpayers but the parties themselves, the law provides any number of different
                                options to "stay" proceedings in one venue while they continue in another . . . .
                17              With respect to related proceedings at the PTO, courts can invoke their inherent
                                authority to stay the case until the agency figures whether and how the claims at
                18              issues will survive a closer look.
                19              See Evolutionary Intelligence LLC v. Yelp Inc., No. C-13-03587 DMR, 2013 WL
                20       6672451 at *6 (N.D. Cal. Dec. 18, 2013)(emphasis added). District courts have the inherent
                21       power to manage their dockets and to stay proceedings, including the authority to stay patent
                22       infringement cases pending conclusion of a PTO reexamination. Ethicon, Inc. v. Quigg, 849
                23       F.2d 1422, 1426–27 (Fed. Cir. 1988); and Medichem, S.A. v. Rolabo, S.L., 353 F.3d 928, 936
                24       (Fed. Cir. 2003) (noting that on remand of § 291 suit, district court was free to consider
                25       staying the suit in favor of a pending interference declared in the PTO based on a reissue
                26       application filed off of one of the patents-in-suit against the other alleged interfering patent
                27       because resolution of the PTO interference “will certainly aid the district court's subsequent
                28        proceedings” and “may permit the district court to avoid needless duplication of efforts”.) A
M ANATT , P HELPS &                                                      10
  P HILLIPS , LLP
  ATTORNEYS AT LAW       REQUEST TO MAINTAIN CURRENT STAY                                      NO. 3:14-CV-03348-EMC
   SAN FRANCISCO
                          Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 16 of 25



                     1   stay of a patent infringement action may be “particularly justified where the outcome of the
                     2   reexamination would be likely to assist the court in determining patent validity and, if the
                     3   claims were canceled in the reexamination, would eliminate the need to try the infringement
                     4   issue.” In re Cygnus Telecomms. Tech., LLC, Patent Litig., 385 F.Supp.2d 1022, 1023
                     5   (N.D.Cal. 2005) (citing Gould v. Control Laser Corp., 705 F.2d 1340, 1342 (Fed.Cir.1983)).
                     6          In this District, “there is a liberal policy in favor of granting motion to stay
                     7   proceedings pending the outcome of USPTO reexamination or reissuance proceedings.”
                     8   ASCII Corp. v. STD Entertainment USA, Inc., 844 F. Supp. 1378, 1381, 30 U.S.P.Q.2d 1709
                     9   (N.D. Cal. 1994) (granting patentee's motion to stay infringement suit pending outcome of a
                10       yet unfiled PTO reexamination and/or reissue proceeding where the parties were in the initial
                11       stages of the lawsuit, had undertaken little or no discovery, and the case had not been set for
                12       trial, the court concluding that the patentee should be “given the opportunity to file an
                13       application for reexamination and/or reissuance, since the USPTO's expertise may assist both
                14       the parties and the court in resolving th[e] matter.”).   In determining whether to stay a case
                15       pending reexamination, courts consider the following factors: (1) the stage and history of the
                16       litigation; (2) whether a stay would simplify the issues in question and trial of the case; and (3)
                17       whether a stay would unduly prejudice or present a clear tactical disadvantage to the non-
                18       moving party. In re Cygnus, supra, 385 F.Supp.2d at 1023.
                19                      1.      The Stage and History of this Litigation Favors Keeping the Stay in
                                                Effect.
                20
                                The Defendants have previously argued and the Court has found that this litigation is
                21
                         in its early stages. (See Dkt. # 172 at p. 3:3-9.) As a result of the stay, the case remains at the
                22
                         early stage. Accordingly, this factor continues to weigh in favor of keeping the stay in effect.
                23
                                        2.      Keeping the Stay in Effect Should Simplify the Issues.
                24
                                Here, the same factors that this Court concluded warranted a stay remain in effect.
                25
                         The PTO's expertise may assist both the parties and the court in resolving the matter. Here, as
                26
                         explained by Judge Grewewal, the PTO has been called upon to determine whether and how
                27
                         the claims at issues will survive a closer look. As such, outcome of the reissue will be likely
                28
M ANATT , P HELPS &                                                        11
  P HILLIPS , LLP
  ATTORNEYS AT LAW       REQUEST TO MAINTAIN CURRENT STAY                                          NO. 3:14-CV-03348-EMC
   SAN FRANCISCO
                          Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 17 of 25



                     1   to assist the Court in determining patent infringement and validity, and, if the claims are found
                     2   unpatentable in the reissue, would eliminate the need to try the issues altogether.
                     3                  3.      A Stay Would Not Unduly Prejudice or Present a Clear Tactical
                                                Disadvantage to the Defendants.
                     4
                     5          Under the present circumstances, Defendants cannot establish any prejudice or tactical
                     6   disadvantage by a continuance of the stay they sought and obtained. All of the reasons that
                     7   justified a stay pending the Defendants’ IPR Petitions remain in effect and apply equally
                     8   during the pendency of Capella’s Reissue Applications.
                     9          B.      If the Court Is Inclined to Lift the Stay, Capella Should Be Granted
                                        Leave to Amend Its Infringement Contentions.
                10
                11              Capella served its infringement contentions at the outset of the first of these
                12       consolidated actions pursuant to the Order of the Florida District Court, which had no patent
                13       local rules. (See Scheduling Order at Dkt. #16 and Capella’s Notice of Filing of Infringement
                14       Contentions at Dkt. # 25.) The actions became subject to this Court’s Patent Local Rule after
                15       the transfer in July 2014.
                16              Under Patent L.R. 3-6, a party may amend its infringement contentions “only by order
                17       of the Court upon a timely showing of good cause.” One of the circumstances expressly
                18       identified in the local rules supporting a finding of good cause is “A claim construction by the
                19       Court different from that proposed by the party seeking amendment ….” Patent L.R. 3-6.
                20       Similarly, as discussed below, courts have found that adverse findings by the PTO on the
                21       subject of validity, as in this case, is the type of adverse litigation development contemplated
                22       by the local rule that provided good cause for amendment.
                23              Cases cited in the commentary to L.R. 3-6 provide some guidance on the applicable
                24       standard for amendment. See e.g., Apple, Inc. v. Samsung Electronics Co., Ltd. Case No. 12-
                25       CV-0630-LHK (PSG) (N.D. Cal., June 26, 2013) (“the patent local rules recognize that
                26       because [parties] must provide their theories early in the case, situations arise that require
                27       adjustment of those contentions. But absent a change in circumstances (and the diligence of
                28        the party who needs to amend), a change in theory after the case has progressed is
M ANATT , P HELPS &                                                12
  P HILLIPS , LLP
  ATTORNEYS AT LAW       REQUEST TO MAINTAIN CURRENT STAY                              NO. 3:14-CV-03348-EMC
   SAN FRANCISCO
                          Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 18 of 25



                     1   unjustified.”) See also Cap Co. Ltd. v. McAfee, Inc., Case No. 14-cv-05068-JD (N.D. Cal.
                     2   August 10, 2015) (allowing a “single amendment” as a one time exception to the usual rules”
                     3   before claim construction, while cautioning the patent owner that it would be strictly held to
                     4   the infringement theories disclosed in its infringement contentions for the rest of the case”.)
                     5          “Good cause under the local rules is subject to a two-part inquiry, which considers
                     6   whether: (i) the moving party has shown diligence in amending its contentions, and (ii) the
                     7   non-moving party will not suffer undue prejudice.” Collaborative Agreements, LLC v. Adobe
                     8   Sys. Inc., 2016 WL 1461487, at *4 (N.D. Cal. Apr. 14, 2016) (internal quotation marks, edits,
                     9   and footnote omitted). “Diligence is ‘the critical issue’ in the good cause determination.” Karl
                10       Storz Endoscopy-Am., Inc. v. Stryker Corp. (“Karl Storz II”), 2016 WL 2855260, at *3 (N.D.
                11       Cal. May 13, 2016) (quoting Sunpower Corp. Sys. v. Sunlink Corp., 2009 WL 1657987, at *1
                12       (N.D. Cal. June 12, 2009)).
                13              To demonstrate it acted diligently, a party must show “(1) diligence in discovering the
                14       basis for amendment; and (2) diligence in seeking amendment once the basis for amendment
                15       has been discovered.” Advanced Micro Devices, Inc. v. LG Elecs., Inc., 2017 WL 732896, at
                16       *3 (N.D. Cal. Feb. 24, 2017). The moving party bears the burden of showing diligence. Apple
                17       Inc. v. Samsung Elecs. Co., 2012 WL 5632618, at *2 (N.D. Cal. Nov. 15, 2012); see also
                18       Radware, Ltd. v. A10 Networks, Inc., 2014 WL 3725255, at *1 (N.D. Cal. July 28, 2014)
                19       (“‘The burden is on the movant to establish diligence rather than on the opposing party to
                20       establish lack of diligence.’” (quoting Karl Storz Endoscopy–Am., Inc. v. Stryker Corp. (“Karl
                21       Storz I”), 2011 WL 5574807, at *1 (N.D. Cal. Nov. 16, 2011))).
                22              “Courts generally have granted leave to amend following a claim construction order
                23       where the moving party’s proposed amendments addressed a construction that neither party
                24       proposed . . . .” Slot Speaker Techs., Inc. v. Apple, Inc., 2017 WL 1278744, at *4 (N.D. Cal.
                25       Apr. 6, 2017) (collecting cases). “Courts have allowed amendments when the movant made
                26       an honest mistake, the request to amend did not appear to be motivated by gamesmanship, or
                27       where there was ample time left in in discovery.” Apple, Inc. v. Samsung Elecs. Co., Ltd., No.
                28        12-CV-0630-LHK (PSG), 2012 WL 5632618, at *5 (N.D. Cal. Nov. 15, 2012).
M ANATT , P HELPS &                                                13
  P HILLIPS , LLP
  ATTORNEYS AT LAW       REQUEST TO MAINTAIN CURRENT STAY                                NO. 3:14-CV-03348-EMC
   SAN FRANCISCO
                          Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 19 of 25



                     1          “The local patent rules in the Northern District of California ... require[e] both the
                     2   plaintiff and the defendant in patent cases to provide early notice of their infringement and
                     3   invalidity contentions, and to proceed with diligence in amending those contentions when new
                     4   information comes to light in the course of discovery.” O2 Micro Int'l Ltd. v. Monolithic
                     5   Power Sys., Inc., 467 F.3d 1355, 1365–66 (Fed. Cir. 2006). Patent “Local Rule 3-6 serves to
                     6   balance the parties rights to develop new information in discovery along with the need for
                     7   certainty in legal theories at the start of the case.” Slot Speaker Techs., Inc. v. Apple, Inc., 2017
                     8   WL 1278744, at *2 (N.D. Cal. Apr. 6, 2017) (internal quotation marks omitted).
                     9          This case is in a posture very similar to that addressed in Advanced Micro Devices, Inc.
                10       v. LG Elecs., Inc., 2017 WL 732896, at *3 (N.D. Cal. Feb. 24, 2017). In the Advanced Micro
                11       case, the Court stayed the action approximately six months after the plaintiffs served their
                12       infringement contentions. At the time of the stay, the Court had not yet held a Markman
                13       hearing, and had not set deadlines for the close of discovery or a trial date. The Court
                14       subsequently lifted the stay eighteen months later and plaintiffs sought leave to amend their
                15       infringement contentions to increase the number of accused products from 327 to 821 and the
                16       number of representative claim charts from 52 to 73. Id. at *2. The defendant opposed
                17       amendment by contending that the plaintiffs could not demonstrate diligence because they
                18       failed to seek amendment while the case was stayed pending IPR proceedings.
                19              The Court rejected the defendant’s argument concluding that “[c]ontinuing to work on
                20       stayed proceedings would have been a waste of time and resources”, particularly when the
                21       defendant sought to invalidate and ultimately did invalidate in the IPR proceedings several of
                22       the asserted claims. Id. at *3 and fn. 5. The Court also rejected the defendant’s claims that it
                23       would be prejudiced because the amendments (1) materially expanded the size and complexity
                24       of the case; (2) significantly changed the infringement theories; and (3) would unduly burden
                25       the Court and a jury. Id. at *4-5. The Court concluded that because the case was “still young
                26       procedurally”, there was plenty of time to address the new theories, “regardless of how
                27       disruptive they are.” Id. The Court also noted that addressing the new claims in the same
                28
M ANATT , P HELPS &                                                         14
  P HILLIPS , LLP
  ATTORNEYS AT LAW       REQUEST TO MAINTAIN CURRENT STAY                                            NO. 3:14-CV-03348-EMC
   SAN FRANCISCO
                          Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 20 of 25



                     1   action was more efficient and likely less burdensome than having to defend the claims in
                     2   another action. Id.
                     3            Comparing Advanced Micro Devices, with the present case, the facts here are far more
                     4   compelling, namely: (1) the case was stayed at a very early stage, (2) the stay is still in
                     5   place,(3) the proceedings in the PTO are ongoing, (4) the final claim scope is not known, and
                     6   (5) the proposed amendments are not nearly as involved – the plaintiff was granted leave to
                     7   increase the number of accused products from 327 to 821 and the number of representative
                     8   claim charts from 52 to 73.
                     9            The Court’s decision in Corel Software, LLC v. Microsoft Corporation, 2018 WL
                10       5792323 (D. Utah 2018) similarly supports amendment.            In Corel, the Court stayed an
                11       infringement action pending the outcome of the defendant’s IPR petition of the patents-in-suit
                12       after the plaintiff had served its preliminary and final infringement contentions under the
                13       Court’s local rules. After the PTO instituted review of some claims in one of the patents-in-
                14       suit (the “‘996” Patent), the plaintiff canceled those patent claims in the ‘996 Patent to prevent
                15       delay of the suit. After the PTO resolved all pending issues, the Court lifted the stay and the
                16       plaintiff sought leave to substitute two new and unasserted claims in the ‘996 Patent in place
                17       of the canceled claims it had previously asserted in its initial and final infringement
                18       contentions.
                19                Like this Court’s local rules, the Corel Court’s local rules provided as an example of a
                20       circumstance supporting a finding of good cause for amendment the situation where the court
                21       adopts a claim construction of the patent that is different from that proposed by the moving
                22       party.    The plaintiff contended that the PTO’s expression of skepticism regarding the
                23       patentability of claims in the ‘996 Patent identified in Plaintiff’s infringement contentions
                24       provided good cause for the amendment. Specifically, the plaintiff contended that the PTO’s
                25       indication that some of its asserted claims in the ‘996 Patent were likely to be invalidated by
                26       the PTO provided good cause to substitute other unasserted claims from the ‘996 Patent that
                27       were likely to survive an invalidity challenge. The Corel Court agreed and expressly found
                28        that the PTO’s unfavorable analysis of the asserted claims was the type of adverse litigation
M ANATT , P HELPS &                                                      15
  P HILLIPS , LLP
  ATTORNEYS AT LAW       REQUEST TO MAINTAIN CURRENT STAY                                      NO. 3:14-CV-03348-EMC
   SAN FRANCISCO
                          Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 21 of 25



                     1   development contemplated by the local rule that provided good cause for amendment. Id. at *
                     2   2. The Corel Court also rejected the defendant’s claims of prejudice. The court concluded
                     3   that neither the additional work nor expense posed by the amendment created undue prejudice.
                     4   Id. at *3. Because there was no evidence that the timing of the amendment would prevent the
                     5   defendant from pursuing or completing discovery of an available defense, the defendant could
                     6   not establish any undue prejudice. Id.
                     7           Like the Plaintiffs in the Advanced Micro and Corel cases, Capella can demonstrate
                     8   that it has been diligent in seeking amendment after the surprising claim construction given to
                     9   the Patents-in-Suit by the PTO. The case is still presently stayed and a prior motion for leave
                10       to amend would have been a waste of resources. There is also no prejudice to Defendants: the
                11       case is in its early stages and Capella’s request for leave to amend is not motivated by any
                12       gamesmanship but instead has been made necessary solely by the PTO’s unanticipated rulings.
                13       Finally, Defendants will face Capella’s amended claims in some action and there is no
                14       legitimate reason to force Capella to file an entirely new action in light of the infancy of this
                15       one.
                16               C.     There Are No Grounds to Dismiss Capella’s Claims or to Enter
                                        Judgment.
                17
                18                      1.     There Is No Sound Basis to Dismiss the Action.
                19               Defendants have previously contended that the PTO’s invalidation of some but not all
                20       of the claims in the Patents-in-Suit requires the Court to dismiss Capella’s actions.
                21       Specifically, Defendants argued that the Reissue Applications are insufficient to maintain
                22       jurisdiction over this matter, citing Christianson v. Colt Industries Operating Corp., 486 U.S.
                23       800, 807-08 (1988) (“[I]n order to demonstrate that a case is one ‘arising under’ federal patent
                24       law ‘the plaintiff must set up some right, title or interest under the patent laws....’”) and
                25       Preiser v. Newkirk, 422 U.S. 395, 401 (1975) (“[A]n actual controversy must be extant at all
                26       stages of review, not merely at the time the complaint is filed.”). But Capella has never
                27       asserted the Reissue Applications alone as a basis for continuing subject matter jurisdiction.
                28        Instead, Capella contends that this Court continues to have subject matter jurisdiction based on
M ANATT , P HELPS &                                                        16
  P HILLIPS , LLP
  ATTORNEYS AT LAW       REQUEST TO MAINTAIN CURRENT STAY                                         NO. 3:14-CV-03348-EMC
   SAN FRANCISCO
                          Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 22 of 25



                     1   the ongoing controversy concerning infringement and validity of the Patents-in-Suit. In its
                     2   complaints, Capella asserted infringement of the patents and defendants asserted invalidity
                     3   without reference to any specific numbered claims. (See e.g. Amended Complaint at Dkt.
                     4   #30, at ¶¶ 3, 9, 10, 20 and 26.) Many of the claims in the Patents-in-Suit were not the subject
                     5   of any IPR and remain valid. And, as discussed above, Capella seeks leave to add Additional
                     6   Dependent Claims to its infringement contentions. Capella retains the right to assert such
                     7   claims and this Court obviously has jurisdiction over such claims under 28 U.S.C. 1138(a).
                     8          The closest case on the issue of mootness that Capella has found is Target Training
                     9   Intl., Ltd. v. Extended Disc N.A., Inc., 645 Fed.Appx 1018 (April 22, 2016), where the district
                10       court dismissed an action following a reexamination at the PTO. All of the eleven (11)
                11       original claims of the patent were invalidated in the reexamination proceedings. The plaintiff
                12       patent holder (“TTI”) had provided infringement contentions alleging infringement of original
                13       claims 1, 2 and 5-11, but not claims 3 and 4. After the district court issued a stay pending
                14       completion of the reexamination proceedings, the PTO issued a reexamination certificate
                15       cancelling all original claims 1-11, but issuing thirty new claims—claims 12 through 41—and
                16       confirming those claims as patentable. The Federal Circuit affirmed the PTO with a Rule 36
                17       affirmance, as in the present case. Thereafter, the district court reopened the case and the
                18       defendants moved to dismiss the action as moot. The court granted the motion because all of
                19       the eleven original claims were held unpatentable and none of the new claims from the
                20       reexamination were part of the patent at the time the complaint was filed. In addition, TTI,
                21       unlike Capella, had not sought leave to amend its contentions. Id. at *1023.
                22              On Appeal, the Federal Circuit agreed with the District court as to the original claims
                23       that were cancelled in the reexamination. The Federal Circuit found the “suit moot to the
                24       extent those were the only claims asserted in the litigation.” Id. at *1023. As to the new
                25       claims from the reexamination, the Federal Circuit indicated that it agreed that the suit would
                26       not be mooted as to “substantially identical” new claims, and also agreed that new claims that
                27       were not substantially identical could be pursued, but held that the dismissal was appropriate
                28
M ANATT , P HELPS &                                                      17
  P HILLIPS , LLP
  ATTORNEYS AT LAW       REQUEST TO MAINTAIN CURRENT STAY                                       NO. 3:14-CV-03348-EMC
   SAN FRANCISCO
                          Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 23 of 25



                     1   “[b]ecause TTI failed to assert the newly added claims, despite opportunities to do so…” after
                     2   the reexamination certificate issued. Id. at *1025.
                     3          Although the facts are similar, the present action is distinguishable. Here, the original
                     4   action for patent infringement and the co-pending counterclaims remain at issue. Although a
                     5   number of claims were invalidated, a number of original claims from the patent-in-suit were
                     6   not invalidated, Capella has provided Notice of Infringement of original claims herein, and
                     7   seeks leave to amend its contentions when the stay is lifted.
                     8                  2.      There Is No Sound Basis to Enter Judgment.
                     9          Defendants similarly have contended that the Court should enter “final judgment in
                10       favor of each of the Defendants and against Capella on Capella’s claims for infringement of
                11       the ’368 and ’678 Patents.” (See Joint Status Report (Dkt # 196) at p. 4:20-23.) Notably,
                12       Defendants are silent about Ciena’s pending counterclaims. A “final judgment” for purposes
                13       of 28 USC § 1291 is a ruling that terminates the action on the merits, leaving nothing for the
                14       court to do but execute the judgment. See Gelboim v. Bank of America Corp. (2015) US , 135
                15       S.Ct. 897, 902; see also Catlin v. United States (1945) 324 U.S. 229, 233, 65 S.Ct. 631, 633;
                16       and HSBC Bank USA, N.A. v. Townsend, 793 F3d 771, 775 (7th Cir. 2015). A court order that
                17       leaves issues unresolved is not a final judgment. “A final judgment is one which ends the
                18       litigation on the merits and leaves nothing for the court to do but execute the judgment.” Riley
                19       v. Kennedy (2008) 553 US 406, 419, 128 S.Ct. 1970, 1981 (internal quotes omitted)—order
                20       leaving unresolved request for relief was not final; HSBC Bank USA, N.A. v. Townsend, supra,
                21       793 F3d at 776—if resolution of issue will either alter order or moot or revise resolution of
                22       case, no finality (because damages are part of judgment and necessary for finality, lack of
                23       calculated damages rendered court's decision nonfinal and thus not appealable). Because
                24       Ciena’s counterclaim seeking to declare the Patents-in-Suit invalid remains pending, there is
                25       no basis to enter judgment in this matter.
                26              D.      Notice of Infringement of Additional Dependent Claims.
                27              In its Preliminary Infringement Contentions, for each defendant, Capella provided
                28        Preliminary Infringement Contentions for Claim 1 of each patent-in-suit. Capella hereby
M ANATT , P HELPS &                                                    18
  P HILLIPS , LLP
  ATTORNEYS AT LAW       REQUEST TO MAINTAIN CURRENT STAY                                   NO. 3:14-CV-03348-EMC
   SAN FRANCISCO
                          Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 24 of 25



                     1   provides notice of infringement of Additional Dependent Claims, including at least original
                     2   claim 13 of the ‘368 patent and original claim 12 of the ‘678 patent. These claims each
                     3   depend from claim 1 of their respective patents and Capella refers each Defendant to the
                     4   Preliminary Infringement Contentions for those claims (claim 1 of each of the ‘368 and ‘678
                     5   patents).
                     6          Claim 13 of the ‘368 further specifies that the beam-deflecting elements from claim 1
                     7   of the ‘368 patent comprise “micromachined mirrors.” Capella contends that the beam-
                     8   deflecting elements from claim 1 also meet the micromachined mirror limitations of claim 13.
                     9          Claim 12 of the ‘678 patent further specifies that the channel micromirrors of claim 1
                10       are “silicon micromachined” mirrors. Capella contends that micromirrors from Claim 1 also
                11       meet the silicon micromachined limitations of Claim 1.
                12       IV.    CONCLUSION
                13              Based on the foregoing, the Court should keep the current stay in effect. Alternatively,
                14       if the Court intends to lift the stay, Capella should be granted leave to amend its Preliminary
                15       Infringement Contentions.
                16
                         Dated: February 14, 2019                   MANATT, PHELPS, & PHILLIPS, LLP
                17
                                                                    By: /s/ Robert D. Becker
                18                                                  Robert D. Becker
                                                                    Attorneys for Plaintiff
                19                                                  Capella Photonics, Inc.
                20
                21
                22
                23
                24
                25
                26
                27
                28
M ANATT , P HELPS &                                                      19
  P HILLIPS , LLP
  ATTORNEYS AT LAW       REQUEST TO MAINTAIN CURRENT STAY                                       NO. 3:14-CV-03348-EMC
   SAN FRANCISCO
                          Case 3:14-cv-03348-EMC Document 205 Filed 02/14/19 Page 25 of 25



                     1                                    CERTIFICATE OF SERVICE
                     2            I hereby certify that on February 14, 2019, I served the foregoing with the Clerk of Court
                     3   using the CM/ECF system which will automatically send email notification of such filing to the
                     4   attorneys of record.
                     5
                     6                                           /s/ Robert D. Becker
                                                                   Robert D. Becker
                     7
                     8
                     9
                10
                11
                12
                13       322422643.1


                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
M ANATT , P HELPS &                                                        20
  P HILLIPS , LLP
  ATTORNEYS AT LAW       REQUEST TO MAINTAIN CURRENT STAY                                        NO. 3:14-CV-03348-EMC
   SAN FRANCISCO
